Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Patent Owner has failed to specifically identify a single word, phrase, or expression in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.   See MPEP 1414. 
Also, the error statement of the declaration is unclear as to whether Patent Owner intends to broaden or narrow claims.
The error statement states that applicant “Applicant believes it has claimed less that it was entitled to claim and the claims may be interpreted more narrowly than needed as outlined in the Supplement to Applicant's Declaration Under 37 C.F.R. 1.175, attached hereto and incorporated herein.” (emphasis examiner)
Although it appears that Patent Owner indicates an intent to broaden because Patent Owner “has claimed less that it was entitled to claim”, the language of “the claims may be interpreted more narrowly” lends to some confusion. Patent Owner is advised to clearly and unequivocally state that the current reissue application is a broadening reissue and avoid any language to the contrary.
In addition, Patent Owner has failed to fill out the patent number and publication date information in the declaration.
Applicant must file a new, properly executed declaration positively stating whether the intent is to broaden or narrow the claims, and having a proper error statement.
Claim Rejections - 35 USC § 251
Claims 1-13 and 28-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 28, the recitation “the first weight member including a bore and at least one protrusion extended therefrom” (emphasis examiner) is unclear. Does the protrusion extend from the bore, or from the first weight member?
With respect to claim 32, the recitation “a first weight member of the plurality of weight members including a bore, at least one protrusion extended therefrom” 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter (free of the prior art):
With respect to independent claim 28, as best understood, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly a chamber, and at least one guiding channel formed therein and communicating with the chamber of the receptacle, the first weight member including a bore and at least one protrusion extended therefrom for slidably engaging with the at least one guiding channel of the receptacle, and an engaging member for selectively engaging the first portion, wherein the first portion includes a projection extended therefrom for engaging the engaging member of the first weight member.
With respect to independent claim 32, as best understood, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly a receptacle forming a chamber, the receptacle including at least one guiding channel formed therein and communicating with the chamber of the receptacle, a first weight member of the plurality of weight members including a bore, at least one protrusion extended therefrom for slidably engaging with the at least one guiding channel of the receptacle and for preventing the first weight member from pivoting relative to the receptacle, and an engaging member for selectively engaging a cover, wherein the cover engages the opening of the receptacle and includes a projection extended therefrom for engaging with the engaging member of the first weight member.
With respect to independent claim 33, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the receptacle including at least one guiding channel formed therein and communicating with the chamber of the receptacle, each weight member in the plurality of weight members including at least one protrusion extended therefrom for slidably engaging with the at least one guiding channel of the receptacle for preventing the plurality of weight members from pivoting relative to the receptacle, and an engaging member for selectively engaging a cover, wherein the cover includes a projection extended therefrom for engaging with the engaging member of a first weight member of the plurality of weight members.
With respect to independent claim 35, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the receptacle including at least one guiding channel formed therein and communicating with a chamber of the receptacle on an interior surface of the chamber, one or more weight members having at least one protrusion extended therefrom for slidably engaging with the at least one guiding channel of the receptacle for preventing a first weight member from pivoting relative to the receptacle, a first weight member of the one or more weight members including an engaging member for selectively engaging a cover, wherein the cover includes a projection extended therefrom for engaging with the engaging member of the first weight member.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-19, 21-23, 26, 27 have been considered but are moot because the new ground of rejection does not rely on any 
The prior art rejections under 35 USC 102,103 have been overcome by Patent Owner’s newly presented claims 28-40, which now define over the prior art.
The Recapture rejection under 35 USC 251 has been overcome by Patent Owner’s new claims 28-40.
The newly provided Declaration on 10/1/2021 is defective for the reasons above.
The rejection under 35 USC 112(a) has been overcome by Patent Owner’s new claims 28-40.
New claims 28-32 contain a new ground of rejection, under 35 USC 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                      
Conferees:  /SC/ and /GAS/